FILED
                                                                                       Oct 02 2020, 8:29 am

                                                                                           CLERK
                                                                                       Indiana Supreme Court
                                                                                          Court of Appeals
                                                                                            and Tax Court




      ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
      Andrew Bernlohr                                            Curtis T. Hill, Jr.
      Indianapolis, Indiana                                      Attorney General
                                                                 Tina L. Mann
                                                                 Deputy Attorney General
                                                                 Indianapolis, Indiana



                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Geovany Diaz,                                              October 2, 2020
      Appellant-Defendant,                                       Court of Appeals Case No.
                                                                 20A-CR-203
              v.                                                 Appeal from the
                                                                 Marion Superior Court
      State of Indiana,                                          The Honorable
      Appellee-Plaintiff                                         Shatrese M. Flowers, Judge
                                                                 Trial Court Cause No.
                                                                 49G02-1812-MR-042357



      Vaidik, Judge.



                                            Case Summary
[1]   Geovany Diaz shot two men during a robbery. One victim died, the other

      survived. Diaz was convicted of murder and Level 5 felony robbery with regard

      to the deceased victim and Level 2 felony robbery resulting in serious bodily

      Court of Appeals of Indiana | Opinion 20A-CR-203 | October 2, 2020                         Page 1 of 13
      injury with regard to the surviving victim. He appeals his conviction for Level 5

      felony robbery, arguing that it constitutes double jeopardy in light of his

      conviction for murder. After Diaz filed his brief on appeal, our Supreme Court

      decided Wadle v. State, in which it established a new framework for analyzing

      double-jeopardy claims like the one made by Diaz. We find no double jeopardy

      under either pre-Wadle law or the Wadle analysis and therefore affirm Diaz’s

      convictions. We also affirm Diaz’s sentence of seventy-eight years in prison.



                             Facts and Procedural History
[2]   The evidence most favorable to the State can be summarized as follows. On

      November 30, 2018, Dejon Wooden posted a video on Instagram showing

      Xanax pills that his friend Jesse Harris wanted to sell. Diaz, who knew

      Wooden, sent him a message that he wanted to buy the pills. Wooden and

      Harris went to Diaz’s apartment complex to complete the sale. Wooden was in

      the driver’s seat, Harris was in the front passenger seat, and Diaz got into the

      passenger-side back seat, behind Harris. After seeing the pills, Diaz said he

      wanted to buy them and started counting his money. However, he then pointed

      a handgun at Wooden and told him to “come off everything,” which Wooden

      took to mean that Diaz “wanted all the pills and everything.” Tr. Vol. II p. 122.

      Wooden grabbed Diaz’s arm that was holding the gun and pushed it down. In

      doing so, Wooden was shot in the right shoulder. He opened his door and got

      on the ground. Inside the car, Diaz shot Harris multiple times, killing him, and




      Court of Appeals of Indiana | Opinion 20A-CR-203 | October 2, 2020        Page 2 of 13
      took his wallet and phone. He also took Wooden’s wallet and phone, as well as

      the pills, and told Wooden to leave. Diaz was arrested shortly thereafter.


[3]   The State filed six charges against Diaz: murder (knowingly killing Harris);

      felony murder (killing Harris while committing robbery); Level 2 felony robbery

      of Harris (elevated from a Level 5 felony because it resulted in serious bodily

      injury); Level 2 felony robbery of Wooden (elevated from a Level 5 felony

      because it resulted in serious bodily injury); Level 3 felony robbery of Wooden

      (elevated from a Level 5 felony because Diaz was armed with a deadly

      weapon); and Level 5 felony battery of Wooden (elevated from a Class B

      misdemeanor because it was committed with a deadly weapon). The case

      proceeded to a jury trial, and the jury found Diaz guilty on all six counts.

      However, due to double-jeopardy concerns, the trial court entered only three

      convictions: murder, Level 5 felony robbery of Harris (reduced from a Level 2

      felony because Harris’s death supported both the serious-bodily-injury

      enhancement and the murder charge), and, with regard to Wooden, Level 2

      felony robbery resulting in serious bodily injury.


[4]   In sentencing Diaz, the court found four aggravating circumstances: (1) Diaz’s

      criminal history (four drug-related Level 6 felony convictions in 2017 and 2018,

      a misdemeanor conviction for possession of marijuana, and a juvenile

      adjudication for theft); (2) the fact that Diaz was serving community-corrections

      sentences for prior convictions when he committed these offenses, which the

      court found to be a “substantial aggravator”; (3) “the nature and the

      circumstances of this offense”; and (4) the IRAS assessment indicated that Diaz

      Court of Appeals of Indiana | Opinion 20A-CR-203 | October 2, 2020        Page 3 of 13
      presents a high risk of re-offending. Tr. Vol. IV p. 66. The court also found two

      mitigating circumstances: Diaz has a substance-abuse problem and “a

      prolonged period of incarceration would be an undue hardship on [Diaz’s]

      dependents and his family.” Id. at 65-66. Finding that the aggravators outweigh

      the mitigators, the court imposed an above-advisory sentence for each count:

      fifty-eight years for the murder of Harris, five years for the Level 5 felony

      robbery of Harris, and twenty years for the Level 2 felony robbery of Wooden.

      The court ordered the two sentences relating to Harris to run concurrent to each

      other but consecutive to the sentence relating to Wooden, for a total sentence of

      seventy-eight years.


[5]   Diaz now appeals.



                                  Discussion and Decision
                                         I. Double Jeopardy
[6]   Diaz first contends that his convictions for both the murder and Level 5 felony

      robbery of Harris constitute double jeopardy because his acts “occurred over the

      course of a few very brief moments” and were really “one action.” Appellant’s

      Br. p. 13. He argues that the convictions violate the double-jeopardy clause of

      the Indiana Constitution under the actual-evidence test established by our

      Supreme Court in Richardson v. State, 717 N.E.2d 32 (Ind. 1999). Alternatively,

      he asserts that the two convictions are impermissible under the common-law

      continuous-crime doctrine.


      Court of Appeals of Indiana | Opinion 20A-CR-203 | October 2, 2020         Page 4 of 13
[7]   A few weeks after Diaz filed his brief, our Supreme Court issued two opinions

      that significantly altered the approach to claims of double jeopardy that, as

      here, are based on multiple convictions in a single prosecution. See Wadle v.

      State, 151 N.E.3d 227 (Ind. 2020); Powell v. State, 151 N.E.3d 256 (Ind. 2020).

      The Court distinguished these claims of “substantive double jeopardy” from

      claims of “procedural double jeopardy”—where a defendant is charged with the

      same offense in successive prosecutions. Previously, claims of substantive

      double jeopardy could be made under constitutional tests established in

      Richardson (including the actual-evidence test) or under a variety of statutory

      and common-law rules (including the continuous-crime doctrine). In Wadle and

      Powell, however, the Court did away with the existing rules and tests for claims

      of substantive double jeopardy and set forth new tests for such claims, with a

      focus on statutory interpretation. See Wadle, 151 N.E.3d at 247 (“[W]e now

      proceed to articulate an analytical framework in which to resolve claims of

      substantive double jeopardy.”); Powell, 151 N.E.3d at 263-65.


[8]   Having reviewed Diaz’s convictions under both the old law and the new law,

      we see no double-jeopardy violation under either. We reiterate that Wadle did

      away with the “old law” on claims of substantive double jeopardy, including

      the Richardson constitutional tests and all common-law rules like the

      continuous-crime doctrine. We address pre-Wadle law here only because there

      are outstanding questions about whether Wadle should be applied retroactively.

      Our conclusion that there is no double jeopardy in this case under either Wadle




      Court of Appeals of Indiana | Opinion 20A-CR-203 | October 2, 2020       Page 5 of 13
       or the “old law” allows us to avoid that potentially sticky issue, which has not

       been briefed here.


                                             A. Pre-Wadle law
[9]    Diaz’s convictions for the murder and Level 5 felony robbery of Harris do not

       violate the actual-evidence test or the continuous-crime doctrine.


[10]   Under the actual-evidence test, the defendant must demonstrate “a reasonable

       possibility that the evidentiary facts used by the fact-finder to establish the

       essential elements of one offense may also have been used to establish the

       essential elements of a second challenged offense.” Richardson, 717 N.E.2d at

       53. No such possibility exists here. The murder conviction was based on the

       evidence that Diaz killed Harris. That evidence, alone, could not have been

       used to find Diaz guilty of robbery, since robbery requires the taking of

       property. See Ind. Code § 35-42-5-1. Likewise, the robbery conviction was based

       on the evidence that Diaz took property from Harris by using force. That

       evidence, alone, could not have been used to find Diaz guilty of murder, since

       murder requires a killing, i.e., death. See Ind. Code § 35-42-1-1. The actual-

       evidence test is not violated when “each conviction required proof of at least

       one unique evidentiary fact.” Bald v. State, 766 N.E.2d 1170, 1172 (Ind. 2002);

       see also Carrico v. State, 775 N.E.2d 312, 314 (Ind. 2002) (finding that defendant’s

       convictions for murder and robbery did not violate the actual-evidence test

       because the defendant’s killing of the victim by shooting him “established one

       element of robbery (force) but not all”).


       Court of Appeals of Indiana | Opinion 20A-CR-203 | October 2, 2020          Page 6 of 13
[11]   Diaz’s argument under the continuous-crime doctrine also fails. The doctrine

       defines those instances where a continuous course of conduct amounts only to a

       single chargeable crime. Hines v. State, 30 N.E.2d 1216, 1219 (Ind. 2015). It does

       not seek to reconcile the double-jeopardy implications of two distinct

       chargeable crimes. Id. It is implicated only where the defendant is convicted of

       (1) multiple counts of the same statutory offense (e.g., multiple counts of

       battery) or (2) an offense and an included offense, i.e., “a crime for which all of

       the elements necessary to impose criminal liability are also elements found in”

       the other crime. Id. at 1220-21. Here, Diaz was not convicted of multiple counts

       of murder or multiple counts of robbery with regard to Harris, and each offense

       requires an element the other does not (murder requires a killing, robbery

       requires the taking of property). Murder and robbery are two distinct chargeable

       crimes to which the continuous-crime doctrine does not apply.1


                                             B. Wadle analysis
[12]   Wadle established the new double-jeopardy framework to be applied when, as

       here, “a single criminal act or transaction violates multiple statutes with

       common elements.” 151 N.E.3d at 247. (Powell, on the other hand, established

       the framework to be applied “when a single criminal act or transaction violates



       1
         Diaz also cites the “very same act” rule, which prohibits “[c]onviction and punishment for a crime which
       consists of the very same act as another crime for which the defendant has been convicted and punished.”
       Guyton v. State, 771 N.E.2d 1141, 1143 (Ind. 2002). However, he doesn’t develop an argument under the rule.
       See Appellant’s Br. p. 12. Therefore, he waived any such claim. See Ind. Appellate Rule 46(A)(8)(a) (“The
       argument must contain the contentions of the appellant on the issues presented, supported by cogent
       reasoning.”). Waiver notwithstanding, Diaz’s robbery conviction could not have been based on the “very
       same act” as his murder conviction, since the robbery conviction required the taking of property.

       Court of Appeals of Indiana | Opinion 20A-CR-203 | October 2, 2020                             Page 7 of 13
       a single statute and results in multiple injuries.” 151 N.E.3d at 263.) The Court

       summarized the test as follows:


               [W]hen multiple convictions for a single act or transaction
               implicate two or more statutes, we first look to the statutes
               themselves. If either statute clearly permits multiple punishment,
               whether expressly or by unmistakable implication, the court’s
               inquiry comes to an end and there is no violation of substantive
               double jeopardy. But if the statutory language is not clear, then a
               court must apply our included-offense statutes to determine
               whether the charged offenses are the same. See [Ind. Code] § 35-
               31.5-2-168. If neither offense is included in the other (either
               inherently or as charged), there is no violation of double
               jeopardy. But if one offense is included in the other (either
               inherently or as charged), then the court must examine the facts
               underlying those offenses, as presented in the charging
               instrument and as adduced at trial. If, based on these facts, the
               defendant’s actions were “so compressed in terms of time, place,
               singleness of purpose, and continuity of action as to constitute a
               single transaction,” then the prosecutor may charge the offenses
               as alternative sanctions only. But if the defendant’s actions prove
               otherwise, a court may convict on each charged offense.


       Wadle, 151 N.E.3d at 253.


[13]   Applying the test here, we first observe that neither the murder statute nor the

       robbery statute clearly permits (or prohibits) multiple punishment for the

       murder and robbery of the same victim. The murder statute simply provides

       that “[a] person who: knowingly or intentionally kills another human being . . .

       commits murder, a felony.” I.C. § 35-42-1-1(1). The robbery statute provides

       that “[a] person who knowingly or intentionally takes property from another

       person or from the presence of another person: (1) by using or threatening the

       Court of Appeals of Indiana | Opinion 20A-CR-203 | October 2, 2020        Page 8 of 13
       use of force on any person; or (2) by putting any person in fear; commits

       robbery, a Level 5 felony.” I.C. § 35-42-5-1.


[14]   Therefore, we move to the second step of the test: determining whether either

       offense is included in the other (“either inherently or as charged”) under the

       included-offense statute, Indiana Code section 35-31.5-2-168. If not, there can

       be no double jeopardy.


[15]   Section 35-31.5-2-168 defines “included offense” as an offense that:


               (1) is established by proof of the same material elements or less
               than all the material elements required to establish the
               commission of the offense charged;


               (2) consists of an attempt to commit the offense charged or an
               offense otherwise included therein; or


               (3) differs from the offense charged only in the respect that a less
               serious harm or risk of harm to the same person, property, or
               public interest, or a lesser kind of culpability, is required to
               establish its commission.


       I.C. § 35-31.5-2-168. Subsection (1) is not implicated here. Murder is not

       established by proof of Level 5 felony robbery because murder requires a killing

       and Level 5 felony robbery does not. Likewise, Level 5 felony robbery is not

       established by proof of murder because robbery requires the taking of property

       and murder does not. Subsection (2) does not apply either, because Diaz was

       not charged with or convicted of any attempt crime. And subsection (3) does

       not apply because murder and Level 5 felony robbery differ in more respects

       Court of Appeals of Indiana | Opinion 20A-CR-203 | October 2, 2020             Page 9 of 13
       than just the degree of harm or culpability required. As just noted, each offense

       requires some conduct the other does not (i.e., murder requires a killing, Level 5

       felony robbery requires the taking of property).


[16]   Because neither murder nor Level 5 felony robbery is included in the other,

       Diaz’s convictions do not constitute double jeopardy under Wadle, and there is

       no need to further examine the specific facts of the case under the third step of

       the test.


                                                 II. Sentence
[17]   Diaz also argues that the trial court should have found his age to be a mitigating

       factor and that, in any event, his total sentence of seventy-eight years is

       inappropriate.


                                          A. Age as a mitigator
[18]   We first address Diaz’s argument that his age—twenty-one at the time of the

       offenses, twenty-two at the time of sentencing—is a mitigating factor. “Our trial

       courts enjoy broad discretion in identifying aggravating and mitigating factors,

       and we will reverse only for an abuse of that discretion.” McCoy v. State, 96

       N.E.3d 95, 99 (Ind. Ct. App. 2018).


[19]   Diaz’s contention is that people in his age range “have a unique opportunity

       and incentive to rehabilitate themselves during their time in DOC.” Appellant’s

       Br. p. 15. As the State notes, however, “In three short years since becoming a

       legal adult, [Diaz] has obtained four felony convictions, had the opportunity to


       Court of Appeals of Indiana | Opinion 20A-CR-203 | October 2, 2020        Page 10 of 13
       be on probation which was revoked, had the opportunity to be on home

       detention, which [Diaz] violated, and committed the most serious crime with

       one of the highest penalties in the State of Indiana.” Appellee’s Br. p. 22. Given

       that history, we cannot say that the trial court abused its discretion by not

       finding Diaz’s age to be a mitigator.2


                                           B. Inappropriateness
[20]   Diaz also argues that his seventy-eight-year sentence is inappropriate and asks

       us to revise it under Indiana Appellate Rule 7(B), which provides that an

       appellate court “may revise a sentence authorized by statute if, after due

       consideration of the trial court's decision, the Court finds that the sentence is

       inappropriate in light of the nature of the offense and the character of the

       offender.” “Whether a sentence is inappropriate ultimately turns on the

       culpability of the defendant, the severity of the crime, the damage done to

       others, and a myriad of other factors that come to light in a given case.”

       Thompson v. State, 5 N.E.3d 383, 391 (Ind. Ct. App. 2014) (citing Cardwell v.

       State, 895 N.E.2d 1219, 1224 (Ind. 2008)). Because we generally defer to the

       judgment of trial courts in sentencing matters, defendants have the burden of




       2
         In addition to his age, Diaz asserts that “[e]vidence provided established that [he] was uniquely
       remorseful.” Appellant’s Br. p. 15. He does not develop this argument any further or cite anything in the
       record to support it. As such, it is waived. See App. R. 46(A)(8)(a) (“The argument must contain the
       contentions of the appellant on the issues presented, supported by cogent reasoning. Each contention must be
       supported by citations to the authorities, statutes, and the Appendix or parts of the Record on Appeal relied
       on, in accordance with Rule 22.”).

       Court of Appeals of Indiana | Opinion 20A-CR-203 | October 2, 2020                             Page 11 of 13
       persuading us that their sentences are inappropriate. Schaaf v. State, 54 N.E.3d

       1041, 1044-45 (Ind. Ct. App. 2016).


[21]   For the murder of Harris, Diaz faced a sentencing range of forty-five to sixty-

       five years, with an advisory sentence of fifty-five years. Ind. Code § 35-50-2-3.

       The trial court imposed an above-advisory term of fifty-eight years. For the

       Level 5 felony robbery of Harris, Diaz faced a sentencing range of one to six

       years, with an advisory sentence of three years. Ind. Code § 35-50-2-6(b). The

       court imposed an above-advisory term of five years but ordered it to run

       concurrent to the murder sentence. For the Level 2 felony robbery of Wooden,

       Diaz faced a sentencing range of ten to thirty years, with an advisory sentence

       of seventeen-and-a-half years. Ind. Code § 35-50-2-4.5. The court imposed an

       above-advisory term of twenty years, to run consecutive to the fifty-eight-year

       sentence for murder.


[22]   Diaz’s argument focuses on the nature of his offenses:


               [T]he facts of the case demonstrate that the death of Jesse Harris
               was not planned. Viewed in a light most unfavorable to Diaz, the
               facts suggest that this was a poorly planned robbery gone horribly
               wrong. While the death of an individual is not entirely
               unforeseeable when guns enter into a drug deal involving large
               sums of money, no evidence indicates that the death [of] either
               Harris or [Wooden] was the intent or purpose of Diaz. Diaz had
               no reason to seek to kill Jesse Harris. It was only when, again
               when taken in a light most unfavorable to Diaz, Harris and
               [Wooden] began to fight back that shots were fired and Harris
               was killed.



       Court of Appeals of Indiana | Opinion 20A-CR-203 | October 2, 2020       Page 12 of 13
       Appellant’s Br. pp. 14-15. He makes no mention whatsoever of his criminal

       history, which includes four felony convictions in the two years before these

       offenses, or of the fact that he was actively serving community-corrections

       sentences for those convictions when he committed these offenses. The trial

       court properly found the latter to be a “substantial aggravator.” This history

       reflects poorly on Diaz’s character and supports the above-advisory sentences

       imposed by the trial court, even if the nature of the offenses does not.

       Moreover, the existence of multiple victims supports the imposition of

       consecutive sentences. See Myers v. State, 27 N.E.3d 1069, 1082 (Ind. 2015),

       reh’g denied. Diaz has failed to convince us that his sentence is inappropriate.


[23]   Affirmed.


       Bailey, J., and Weissmann, J., concur.




       Court of Appeals of Indiana | Opinion 20A-CR-203 | October 2, 2020         Page 13 of 13